IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                : No. 227 EAL 2016
                                             :
                    Respondent               :
                                             : Petition for Allowance of Appeal from
                                             : the Order of the Superior Court
             v.                              :
                                             :
                                             :
ROBERT L. HINES, III,                        :
                                             :
                    Petitioner               :


                                        ORDER



PER CURIAM

      AND NOW, this 28th day of September, 2016, the Petition for Allowance of

Appeal is DENIED.

      Justice Mundy did not participate in the consideration or decision of this matter.